Motion to quash a writ of process served on the Commissioners of the District of Columbia. The action is on a judgment in favor of the plaintiff in the Supreme Court of New York, and the attachment was issued for the purpose of subjecting to the payment of plaintiffs’ claims certain moneys due the defendant, Taylor, by the District of Columbia, for work done on the public streets under contract made by him with said Commissioners. It is admitted that there is a balance due Taylor for such work, and that the garnishees are accounting officers of the District, and that they held such *5balance in their official character as municipal officers. The question presented is whether the sum thus due the defendant, Taylor, is liable to attachment by his creditors in the hands of the District Commissioners. The chief justice in the Circuit Court made an order quashing said writ of attachment, from which the plaintiffs appealed. The general term affirmed the decision of the court below, holding that the District was not liable to be garnished for debts due to its contractors, and that the Commissioners are exempt from such process on the grounds of public policy. (Derr & Thompson v. Timothy Lubey et al., 1 McA., 187.)
Glen W. Cooper and H. D. Beam, for plaintiffs.
Shellabarger & Wilson, for defendant Taylor.